IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ADOPTION OF A.M.P., JR., A          : No. 537 MAL 2020
MINOR                                      :
                                           :
                                           : Petition for Allowance of Appeal
PETITION OF: A.M.P., SR., FATHER           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of November, 2020, the Petition for Allowance of Appeal

is DENIED.